67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Chuvez McGuire INGRAM, Plaintiff--Appellant,v.ASSOCIATES FINANCIAL SERVICES COMPANY OF KENTUCKY,INCORPORATED;  Caudill, Hodges & Haynes,Attorneys-At-Law, Defendants--Appellees.
No. 95-1235.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1995.Decided Sept. 21, 1995.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.  J. Frederick Motz, Chief District Judge.  (CA-94-2059-JFM)
Chuvez McGuire Ingram, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Chuvez McGuire Ingram appeals the district court's order dismissing his civil action as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988), for lack of personal jurisdiction.  We have reviewed the record and the district court's opinion, and find no reversible error.  See 28 U.S.C.A. Secs. 1332, 1391 (West 1993 & Supp.1995).  However, because Appellant may be able to refile his complaint in Kentucky, we affirm the district court's order, with the modification that the dismissal is without prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.